Title: To Thomas Jefferson from Robert Smith, 16 May 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir!
                     
            Nav Dep 16 May 1803
          
          The accompanying statement No 2—exhibits a view of the exact state of the Navy appropriations on this day.
          Presuming that it will be agreeable to you, I shall in future lay before you, similar statements weekly.
          I have the honor to be with the greatest respect & esteem, Sir, yr mo ob st
          
            Rt Smith
          
         